Citation Nr: 1527636	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-04 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for a right knee condition, to include as secondary to bilateral pes planus with secondary hammertoe deformity.

2.  Entitlement to service connection for a right knee condition, to include as secondary to bilateral pes planus with secondary hammertoe deformity.

3.  Whether new and material evidence was received to reopen a claim for service connection for a left knee total arthroplasty, to include as secondary to bilateral pes planus with secondary hammertoe deformity.

4.  Entitlement to service connection for a left knee total arthroplasty, to include as secondary to bilateral pes planus with secondary hammertoe deformity

5.  Whether new and material evidence was received to reopen a claim for service connection for residuals of a lumbosacral spine injury with degenerative joint disease, to include as secondary to bilateral pes planus with secondary hammertoe deformity.

6.  Entitlement to service connection for residuals of a lumbosacral spine injury with degenerative joint disease, to include as secondary to bilateral pes planus with secondary hammertoe deformity.

7.  Entitlement to an increased disability rating for bilateral pes planus with secondary hammertoe deformity, rated currently as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 through February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which declined to reopen the Veteran's claims for service connection for a right knee disorder, left knee total arthroplasty, and residuals of a lumbosacral spine injury, and denied the Veteran's claim for an increased disability rating for bilateral pes planus with hammertoe deformities, rated as 50 percent disabling.  The Veteran has perfected a timely appeal as to the foregoing denials.

The issues of the Veteran's entitlement to service connection for a right knee condition,  a left knee total arthroplasty, and residuals of a lumbosacral spine injury with degenerative joint disease, each to include as secondary to bilateral pes planus with secondary hammertoe deformity, and entitlement to an increased disability rating for bilateral pes planus with secondary hammertoe deformity, rated currently as 50 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision issued in March 2004 denied the Veteran's original claim for service connection for a left knee arthroplasty; a rating decision issued in April 2007 declined to reopen the Veteran's claim for service connection for a left knee arthroplasty; the Veteran did not appeal the April 2007 denial of his petition to reopen his claim.

2.  A rating decision issued in December 2006 denied the Veteran's original claims for service connection for a right knee condition and residuals of a lumbosacral spine injury with degenerative joint disease, both to include as secondary to bilateral pes planus with hammertoe deformities; the April 2007 rating decision also declined to reopen the Veteran's claims for service connection for a right knee disorder and for residuals of a lumbosacral spine injury with degenerative joint disease; the Veteran did not appeal the April 2007 denial of his petition to reopen his claims.

3.  The Veteran's current petition to reopen his claims for service connection for a left knee arthroplasty, a right knee condition, and residuals of a lumbosacral spine injury with degenerative joint disease, each to include as secondary to bilateral pes planus with hammertoe deformities, was received in April 2010.
 
4.  The evidence associated with the claims file since the final April 2007 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran's claimed left knee, right knee, and back disorders were sustained as a result of his service-connected bilateral pes planus with hammertoe deformities.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the RO's final April 2007 decision is new and material, and the Veteran's claim for service connection for a right knee condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The additional evidence associated with the claims file since the RO's final April 2007 decision is new and material, and the Veteran's claim for service connection for a left knee arthroplasty is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The additional evidence associated with the claims file since the RO's final April 2007 decision is new and material, and the Veteran's claim for service connection for residuals of a lumbosacral spine injury with degenerative joint disease is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159. However, given the favorable actions taken below in reopening the Veteran's claims, no further notification or assistance in developing the facts pertinent to those limited matters is required at this time.  Such action would result only in delay.

I.  New and Material Evidence

By way of history, the Veteran's original claim for service connection for a left knee arthroplasty was received by VA in August 2003.  That claim was denied in a March 2004 rating decision issued by the Phoenix RO, on the basis that the evidence available at that time did not show a relationship between the Veteran's left knee disorder and his active duty service.  The Veteran did not appeal the March 2004 denial.  

He later sought to reopen his claim in April 2006.  In the April 2006 claim, the Veteran also made original claims for service connection for claimed disabilities in his right knee and back, both claimed as being secondary to service-connected bilateral pes planus.  Those original service connection claims were denied in a December 2006 rating decision issued by the Phoenix RO on the bases that the evidence available at that time did not show, for both claimed disabilities of the right knee and back, a relationship with the Veteran's active duty service or his service-connected pes planus disabilities.  In April 2007, the RO issued a new rating decision in which it affirmed the previous denials of service connection.  In the same rating decision, the RO also declined to reopen the Veteran's claim for service connection for a left knee arthroplasty, based on a determination that additional records received since the previous March 2004 denial still did not establish a relationship between the Veteran's left knee disorder and his active duty service or his service-connected bilateral pes planus disability.  The Veteran also did not appeal the April 2007 denial; accordingly, that decision is final as to each of the foregoing issues.  38 U.S.C.A. § 7105(c).

In April 2010, the Veteran filed the pending petition to reopen his claims for service connection for a right knee condition, left knee total arthroplasty, and residuals of a spine injury, each claimed as being secondary to service-connected bilateral pes planus.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the previously issued and now final April 2007 rating decision, the evidentiary record consisted of the Veteran's claims submissions; service treatment records; private treatment records from Dr. Robert J. Kirshbaum, dated June 1968; private treatment records from Canyon Orthopedic Surgeons, dated August through September of 1977; private treatment records from Kaiser Permanente, dated December 1995 through April 1997; VA treatment records, dated March through June of 2006; and VA examinations conducted in October and November of 1977, September 1978, October 2003, and June 2006.

Since that time, volumes of additional evidence have been added to the record, to include:  additional assertions raised by the Veteran in his claims submissions and statements; records for additional VA treatment received through June 2013; and a VA examination performed of the Veteran's knees and spine in July 2013.  The newly associated claims submissions and statements assert that current disorders in the Veteran's knees and spine are attributable to his service-connected pes planus.  Indeed, newly associated VA treatment records indicate that there has been some degree of progression of the Veteran's service-connected pes planus condition, and hence, appears to raise the possibility that current disorders in the Veteran's knees and thoracolumbar spine might have been aggravated by his pes planus condition.  38 C.F.R. § 3.310(b).

In view of the foregoing, the newly obtained evidence appears to raise a reasonable possibility of substantiating the Veteran's claims for service connection.  Hence, the Board finds that new and material evidence has been received and that the Veteran's claims for service connection for a right knee disorder, a left knee total arthroplasty, and residuals of a lumbosacral spine injury with degenerative joint disease must be reopened.  These claims will next be addressed by the Board on a de novo basis; an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for a right knee condition, to include as secondary to bilateral pes planus with secondary hammertoe deformities, is reopened.

New and material evidence has been received, and the Veteran's previously denied claim for service connection for a left knee total arthroplasty, to include as secondary to bilateral pes planus with secondary hammertoe deformities, is reopened.

New and material evidence has been received, and the Veteran's previously denied claim for service connection for residuals of a lumbar spine injury with degenerative joint disease, to include as secondary to bilateral pes planus with secondary hammertoe deformities, is reopened.


REMAND

Having reopened the Veteran's claims for service connection for a right knee condition, a left knee total arthroplasty, and residuals of a lumbar spine injury with degenerative joint disease, to include as secondary to bilateral pes planus with secondary hammertoe deformities, the Board finds that further development as to those issues, and the issue of the Veteran's entitlement to an increased disability rating for bilateral pes planus with secondary hammertoe deformities, is necessary.

In that regard, the claims file reflects that the Veteran has apparently been receiving social security disability benefits since July 1997 for disabilities in his spine, knees, and "other joints."  Although the Veteran's social security records are likely to contain records that are relevant to the issue on appeal, VA has not undertaken any documented efforts to obtain them.  Such efforts should be undertaken at this time.  38 C.F.R. § 3.159(c)(2); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (holding that VA's duty to assist includes obtaining SSA records); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain social security records applies only to records relevant to a Veteran's present claim).

Also, a VA examination of the Veteran's spine and knees performed in July 2013 yielded the opinion that none of the Veteran's conditions associated with the spine and knees likely was proximately due to or the result of the Veteran's service-connected pes planus.  It is unclear from the examiner's stated opinion and rationale, however, as to whether the Veteran's claimed spine and knee conditions might have been aggravated his service-connected pes planus (i.e., worsened beyond their natural progressions by the Veteran's  pes planus).  Accordingly, the claims file should be returned to the same VA examiner who performed the July 2013 examinations for clarification and further opinion as to whether the diagnosed disorders in the Veteran's spine and knees have been worsened beyond their natural progression by any residuals, symptoms, or manifestations associated with the Veteran's service-connected bilateral pes planus with hammertoe deformities, to include any associated altered stance or gait.  If the July 2013 VA examiner determines that he is unable to provide the requested opinions without a full examination of the Veteran, or is unavailable, then the Veteran should be afforded a new VA examination of his spine and knees.  38 C.F.R. § 3.159(c)(4).

Prior to obtaining the above addendum and/or examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his spine, knees, and pes planus with hammertoe deformities since July 2013.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for a right knee condition, a left knee total arthroplasty, and residuals of a lumbosacral spine injury with degenerative joint disease, each to include as secondary to bilateral pes planus with secondary hammertoe deformity, and, entitlement to an increased disability rating for bilateral pes planus with secondary hammertoe deformities, rated currently as 50 percent disabling.

This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to obtain his social security records and an addendum opinion from the July 2013 VA examiner to determine whether his claimed back and knee disorders have been aggravated beyond their natural progression by his service-connected bilateral pes planus disability.  The Veteran should be advised that, should a new examination be determined necessary, it remains his responsibility to report for any scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his spine, knees, and pes planus with hammertoe deformities since July 2013.

2.  Make efforts to obtain the Veteran's social security records and the records of any treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the above development has been completed to the extent possible, the claims file should be provided to the same VA examiner who performed the Veteran's July 2013 VA knee and spine examinations. 

The examiner should be asked to review the claims file again, and, mindful of the Veteran's medical history and the findings from the July 2013 examination, provide an opinion as to whether is it at least as likely as not (at least a 50 percent probability) that the spine and knee disorders diagnosed during the July 2013 examination were aggravated beyond their natural progress by any residuals, symptoms, or manifestations associated with the Veteran's service-connected bilateral pes planus with hammertoe deformities, to include any associated altered stance or gait.  The examiner should provide a complete explanation for all opinions rendered, to include a discussion of all relevant facts and findings that support the stated opinion.

If the examiner determines that the opinions sought cannot be rendered without a re-examination of the Veteran, or, the same VA examiner who performed the July 2013 VA examination is unavailable, then the Veteran should be afforded a VA examination, performed by an appropriate physician, to explore the medical question posed above.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  All relevant findings from the Veteran's medical history, clinical findings, subjectively reported symptoms, and associated functional impairment should be reported.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete explanation must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  Should a new VA examination be deemed necessary, and the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a right knee condition, a left knee total arthroplasty, and residuals of a lumbosacral spine injury with degenerative joint disease, each to include as secondary to bilateral pes planus with secondary hammertoe deformity, and, entitlement to an increased disability rating for bilateral pes planus with secondary hammertoe deformities, rated currently as 50 percent disabling, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


